Citation Nr: 1513293	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic low back strain.

2.  Entitlement to a disability rating in excess of 30 percent for the residuals of left knee reconstruction surgery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty: in the Army from January 1975 to January 1977; in the Navy from July 1979 to July 1981; and again in the Army from April to December 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied increased disability ratings for the Veteran's service-connected left knee and low back disabilities. 

In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC. A transcript of this testimony is associated with the claims file.

The case was previously before the Board in February 2014, when it was remanded for additional examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran's service-connected chronic low back strain is manifested by forward flexion of the thoracolumbar spine of not less than 60 degrees and complaints of pain on motion; it is not manifested by degenerative disc disease, ankylosis of the thoracolumbar spine, or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician. 

2.  The Veteran's service-connected residuals of left knee reconstruction surgery are manifested by left knee flexion to no less than 60 degrees, mild weakness, and continuing pain requiring the need for continuing physical therapy and continuing prescription narcotic pain medication.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for chronic low back strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014). 

2.  The criteria for a disability a disability rating of 60 percent, and not in excess thereof, for the service-connected residuals of left knee reconstruction surgery have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

The Veteran has been provided the requisite notice with respect to his claims for increased disability ratings for his service-connected low back strain and the residuals of left knee reconstruction surgery in a May 2009 letter, which was provided prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained available service treatment records; private treatment records; multiple VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded several VA examinations in conjunction with his claims for an increased disability rating; all of these examinations are adequate, as they include physical findings addressing the criteria contemplated in rating the service-connected low back and left knee disabilities.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

II.  Low Back Strain

The Veteran's service-connected chronic low back strain has been rated at a 20 percent disability rating since February 2006.  The Veteran filed his claim for an increased disability rating for his service-connected chronic low back strain in March 2009.

Private physical therapy records note a diagnosis of low back pain.  However, actual therapy was focused on the Veteran's left knee disorder.  A September 2009 physical therapy treatment note indicates ranges of motion of the lumbar spine in percentages; such data cannot be applied to the rating criteria of low back disabilities.  

In October 2009 a private evaluation of the Veteran was conducted.  The Veteran reported continuing complaints of lumbar back pain and that recent physical therapy had decreased his pain 10 to 20 percent.  He reported achy soreness in the lumbar area which increased with activity.  Neurologic and muscle examination was essentially normal.  Tightness of the lumbar paraspinal muscles was noted but there was no tenderness.  

In December 2009 a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported having physical therapy for his back pain and that he had a series of epidurals, local injections, and had seen a chiropractor.  He specifically complained of low back pain and spasms which were worse since 2006.  Medication for pain and stiffness had been prescribed.  He reported having severe flare ups two to three times a day with a duration up to 3 minutes where he couldn't do anything.  The examiner indicated that the Veteran had two incapacitating episodes in the last twelve months.  The Veteran used a cane to ambulate.  Physical examination revealed normal posture and curvature of the spine.  No spasm was elicited on examination.  Neurologic and strength testing was normal with the exception of the left lower extremity exhibiting mild strength and sensory abnormalities related to the left knee disability.  Range of motion testing revealed:  flexion to 60 degrees; extension to 20 degrees; lateral rotation to 30 degrees, bilaterally; and lateral rotation to 30 degrees, bilaterally.  There was no objective evidence of pain on active range of motion.  However, indirect observation of lumbar spine range of motion showed flexion to be full to 90 degrees.  The Veteran reported full time employment as a psychiatric nurse for over 33 years with decreased manual dexterity, lifting, and carrying as impairment to his occupational performance.  

Records also reveal that the Veteran received regular chiropractic treatment for his low back pain throughout 2009 and 2010.  More recent chiropractic treatment records dated up to 2014 reveal treatment primarily for shoulder pain.  

In May 2014 the most recent VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record and noted the Veteran's diagnosis of lumbosacral strain.  The Veteran reported having spasms in his back, and described his back pain as a "constant ache" across his low back.  Any twisting movement increases the pain which causes a "tightness" on either side of his back.  He said his daily pain was 7 to 8 out of 10.  He reported regular treatment with a chiropractor every 4 weeks.  He also sees a civilian primary care MD who prescribes Flexeril, ibuprofen, and hydromorphone.  He reported having flare-ups of spasms three to four days a week.  He reported that he stops what he's doing and changes position, and they resolve in 30 to 60 minutes.  Range of motion testing revealed normal ranges of motion in all ranges including:  flexion to 90 degrees; extension to 30 degrees; lateral rotation to 30 degrees, bilaterally; and lateral rotation to 30 degrees, bilaterally.  There was no objective evidence of painful motion.  Repetitive motion testing did not reveal any loss of range of motion or any additional limitation or functional impairment.  There was no evidence of muscle spasm or abnormal spinal contour.  There was some tenderness to palpation of the paralumbar spinal muscles.  Strength and muscle testing was essentially normal with slight abnormalities of the lower left extremity related to the knee disability.  Straight leg raising testing was negative, and there was no evidence of radiculopathy.  There was no ankylosis of the spine.  

The Veteran's service-connected chronic low back strain is rated at 20 percent disability rating.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 20 percent disability rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, right and left lateral flexion are zero to 30 degrees, and right and left rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Spine disabilities rated under Diagnostic Code 5243 can also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which provides for disability ratings ranging from 10 to 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the Veteran is not rated under this Diagnostic Code so any such rating is not warranted.  

The Veteran reports complaints of constant low back pain, spasms, and decreased range of motion.  Objective Compensation and Pension examination fails to confirm the presence of muscle spasm.  Private physical therapy and chiropractic treatment records do reveal regular treatment, but as often as not refer to disabilities other than the low back strain, such as the left knee disorder, and a shoulder disorder.  

A 20 percent disability rating is assigned for the service-connected chronic low back strain.  None of the range of motion test results from any of the Compensation and Pension examination reveal that the forward flexion of the thoracolumbar spine is limited to less than 60, even after repetitive motion testing.  To warrant the assignment of a disability rating of 40 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine must be shown.  However, there is no evidence that either criteria are met.  There is no evidence of ankylosis of the spine contained in any of the evidence of record, to include both lay and medical evidence; there is no evidence showing forward flexion is limited to 30 degrees or less.  Accordingly, a disability rating in excess of 20 percent is not warranted at any time covered by this appeal.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent, the doctrine is not for application. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

III.  Residuals of Left Knee Reconstruction Surgery.

The Veteran is service-connected for the residuals of left knee reconstruction surgery, which is presently rated at a 30 percent disability rating.  

The Veteran required two separate knee replacement surgeries of the left knee, with the most recent being conducted in February 2007.  

In May 2008 a VA knee Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that he was employed in nursing and he is on his feet all day and that he has knee pain of 6 to 7 with it increasing at night especially in colder weather.  He reported that he is prescribed Vicodin and ibuprofen to treat his knee pain.  He reported occasional use of a cane to walk.  Gait was with a mild limp on the left.  Range of motion testing of the left knee revealed: flexion to 100 degrees with pain at 90 degrees, and extension to 0 degrees with pain in the first 10 degrees of motion from 100 to 90.  There was no evidence of instability but there was some crepitus along with mild weakness.  He reported having to take sit down breaks at work and sometimes change from work requiring him to stand to sit down.  He reported that he missed 2 days of work due to his knee in last 12 months.   

A September 2008 private orthopedic treatment note reveals that the Veteran had complaints of pain and swelling of the left knee.  Physical examination revealed some effusion and warmth of the left knee along with tenderness, there was no instability.  Range of motion testing revealed flexion to 90 degrees and that the Veteran "lacked a bit of extension."  Subsequent treatment record dated in 2008 reveal continued complaints of knee pain which were treated with prescribed pain medication and physical therapy.  

In a November 2009 note the Veteran private physician stated that he had reviewed the VA rating criteria used to rate knee replacement.  The physician stated that the Veteran's left knee pain has gradually worsened and treatment had not come up with a solution to the pain.  The physician further stated the belief that the Veteran met the criteria of having chronic pain and significantly severe painful range of motion after knee replacement surgery which met the criteria for a 60 percent disability
Rating.

In December 2009 another VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported constant left knee with limited flexion.  He reported being prescribed pain medication, including narcotics, to treat his left knee pain.  He reported stiffness, weakness and giving way of the left knee along with flare-ups of joint pain up to 4 times a day.  Physical examination revealed some crepitus of the left knee but no other abnormality.  Mild weakness was also noted.  Range of motion testing of the left knee revealed: flexion to 65 degrees and extension to 0 degrees with evidence of pain on motion.  There was objective evidence following repetitive motion testing but no other additional limitation.  There was no evidence of ankylosis or instability.  The Veteran reported being employed full time as a psychiatric nurse for 33 years.  He reported loosing 3 weeks of work in the last year due to knee pain and doctors appointments.  

In April 2014 the most recent Compensation and Pension examination of the Veteran was conducted.  The Veteran reported having daily left knee pain and swelling.  Range of motion testing of the left knee revealed:  flexion to 80 degrees and extension to 0 degrees, with no evidence of pain on motion.  Repetitive motion testing revealed a decrease in flexion to 70 degrees; repetitive motion testing also revealed pain on range of motion.  Physical examination revealed tenderness to palpation and mild weakness.  There was no instability of the left knee.  There was no evidence of ankylosis of impairment of the tibia or fibula.  The Veteran used a cane to ambulate and regularly used an elastic knee support.  

The Veteran's service-connected residuals of left knee reconstruction surgery are properly rated under Diagnostic Code 5055 for knee replacement (prosthesis).  A 100 percent rating is warranted for 1 year following implantation of the knee replacement prosthesis.  A 60 percent rating contemplates chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum disability rating that can be assigned is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Intermediate degrees of disability between 30 and 60 percent manifest by residual weakness, pain or limitation of motion are to be rated by analogy under Diagnostic Codes 5256, 5261, or 5262.  Id.  Those diagnostic codes provide for a maximum disability rating of 50 percent based on limitation of flexion, limitation of extension or impairment of the tibia and fibula respectively.  

The ranges of motion of the left knee indicated in the evidence of record do not reveal that any compensable disability rating would be warranted under the applicable Diagnostic Codes.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, the Veteran continues to have weakness and unremitting pain of the left knee.  The medical evidence shows that he requires continued physical therapy and continued prescription of narcotic and non-narcotic pain medication to manage his left knee pain.  His private physician indicates an increase in left knee pain and that it more nearly approximates the criteria of severe painful motion or weakness in the affected extremity contemplated by the 60 percent rating criteria.  While VA examination shows generally good range of motion at a noncompensable disability rating; pain on repetitive motion is noted along with required need for continued physical therapy and continued narcotic medication to manage his symptoms of chronic left knee pain.  Accordingly, the Board finds that the Veteran's continued documented symptoms of chronic left knee pain more nearly approximate the criteria for a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A disability rating in excess of that is not warranted.   

IV.  Other Considerations

Consideration has also been given to any functional impairment and any effects of pain on functional abilities.  The objective pain exhibited by the Veteran has already been considered in implementing disability ratings above.  In light of the foregoing, the Board finds that a rating in excess of those already assigned are not warranted based on functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable).

The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected back disorder inadequate.  The Veteran's left knee and back disorder are evaluated under the musculoskeletal system criteria which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology with respect to each disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5237.  When comparing his disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned above.  Ratings in excess of the currently assigned are provided for certain manifestations of a low back disorder, but the medical evidence reflects that those manifestations are not present in this case.  The rating assigned for the left knee disorder is the maximum rating assignable.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5243.

Finally, the issue of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran specifically indicated that he did not desire to file for TDIU and the evidence of record reveals he was employed full time during the appeal period.  








ORDER

A disability rating in excess of 20 percent for chronic low back strain is denied.  

A disability rating of 60 percent for the residuals of left knee reconstruction surgery is granted, subject to the law and regulations governing the payment of monetary awards.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


